As we enter a crucial session 
of the General Assembly, we will define our post-2015 
direction. Our way ahead must be based on the triangle 
of security, development and human rights. If one of 
those elements is not present, the other two will fail.

This year, we commemorated the grim anniversaries 
of the First and Second World Wars. Both wars began 
in Europe, but quickly spread throughout the world, 
destroying the lives of countless millions. The League 
of Nations and the United Nations were built on the 
ashes of those wars.

Today again, global security and peace are 
challenged by forces willing to rewrite the history 
and rules of the international order. The aggression of 
Russia against Ukraine has defied the basic principles 
of the United Nations, uprooting the very foundation 
of the international system. It has grabbed part of a 
sovereign European country, using previously unseen 
tactics of warfare and immense propaganda against 
its neighbour. It enabled the tragic shooting down of 
a civilian airplane. It has shown that agreements and 
commitments do not matter, and it wantonly ignores 
and manipulates international opinion. Those actions 
cannot be qualified otherwise than as a threat to global 
peace and security. The world, including the General 
Assembly, has supported Ukraine’s territorial integrity. 
The illegal annexation of Crimea and Sebastopol by 
Russia has been condemned and will not be recognized 
by the international community.

Russia has a vital role to play in security and stability 
in Europe and should be part of the solution — not part 
of the problem. Latvia hopes that the ceasefire agreed 
to on 5 September will be implemented in a sustainable 
manner. Latvia therefore calls on Russia to immediately 
withdraw its armed forces from Ukrainian territory and 
stop sending weapons and mercenaries to the terrorist 
groups. We call upon Russia to return to respecting its 
international commitments and upholding international 
law.

Seventy-five years ago, the decay of the 
international system proved fatal to the Baltic States. 
Two totalitarian regimes — one under Hitler and the 
other under Stalin — divided Europe, and we lost our 
freedom for 50 long years. Twenty-five years ago, more 
than 2 million people joined hands and formed a human 
chain across Estonia, Latvia and Lithuania. The Baltic 
way clearly illustrated the people’s demand for freedom 
and restoration of their statehood. The Baltic people 
made their choice. The Ukrainian people have the same 
right to choose their own democratic path, human rights 
and fundamental freedoms.

Latvia supports the complementarity of efforts 
among international organizations at both the global and 
regional levels to use all instruments at their disposal to 
prevent the emergence of a frozen conflict in the eastern 
region of Ukraine; to help and support Ukraine; to 
uphold agreements and commitments and demand their 
fulfilment by all parties, including Russia; to maintain 
unity and reject attempts to divide Ukraine by reviving 
spheres of influence and establishing hidden support to 
terrorists as part of the new norms of Europe.

There is no alternative to an international order 
based on the rule of law, democracy and respect 
for human rights and providing the foundation for 
long-term peace and security. The resolution of the 
protracted conflicts in Transnistria, Abkhazia, South 
Ossetia and Nagorno Karabakh should remain high on 
the international agenda.


In addition, the security situation in the wider 
Middle East is very fragile. A solution to the Israeli-
Palestinian conflict is paramount in order to establish 
lasting stability in the region. Following the escalation of 
violence in recent months, the international community, 
including Latvia, has helped to address the emergency 
humanitarian needs of the people of Gaza. We hope 
that the current ceasefire will be fully respected by 
both sides. However, only an agreement on a two-State 
solution, achieved through direct negotiations, will 
accomplish those goals.

We welcome the elimination of Syria’s chemical 
weapons and related materials. While easing the 
continuing human suffering of Syrians is the immediate 
goal, the international community must continue 
political efforts to find a solution to that horrific 
conflict. Those responsible for war crimes and crimes 
against humanity in Syria must be held accountable by 
the International Criminal Court.

The limited ability of the Security Council to 
address the urgent situations in Syria and Ukraine in 
a timely manner underlines the need to move forward 
with reform of the Council. Latvia supports the 
expansion of the Security Council in both categories 
of membership. At the same time, the French initiative, 
aimed at restricting the use of the veto, merits our joint 
attention.

The completion of the International Security 
Assistance Force mission in Afghanistan this year 
will be an important step towards assumption by the 
people of full responsibility for peace and stability 
in the country. Despite all the challenges, the legacy 
of the mission is clear. Peace and security have been 
strengthened, including greater respect for human 
rights and greater opportunities for the Afghan people 
than ever before.

The recent presidential elections clearly showed 
the will of the Afghan people to live in a peaceful and 
democratic society. The people of Afghanistan will 
not be abandoned after 2014. International support 
to Afghanistan, including security protection, will 
be continued. I am convinced that cooperation and 
confidence-building between Afghanistan and its 
neighbours, including in Central Asia, will be key to 
long-term security solutions in the region.

The growing negative impact of violent extremist 
ideologies in Syria, Iraq and other countries is 
alarming. Militant fighters of the Islamic State in Iraq 
and the Sham (ISIS) have exploited instability in those 
countries and now pose a threat to ethnic and religious 
communities. In that context, Latvia joined the United 
States in coordinated efforts by the international 
community to counter ISIS. We strongly welcome the 
adoption of Security Council resolution 2178 (2014) on 
foreign fighters. Latvia has already begun to prepare 
measures to prevent the recruitment of and support to 
foreign fighters.

Latvia is concerned about the safety of journalists 
during political unrest and conflict. All imprisoned 
journalists must be released. Freedom of the media 
and free access to information, including online, are 
essential components of any democracy.

Armed conflicts in Africa have an impact upon 
stability and the sustainable development of the people. 
Latvia takes part in peace and security operations 
in Mali and the Central African Republic in order to 
contribute to conflict settlement and to improve the 
security situation in those regions. Latvia is ready to 
commit itself to strengthening United Nations global 
peacekeeping.

Latvia welcomes the ongoing dialogue between 
the E3+3 countries and Iran, which aims to negotiate a 
comprehensive agreement on Iran’s nuclear programme. 
The parties involved, in particular Iran, must make 
every effort to use the extended time frame to find a 
solution. We must work towards revitalizing the global 
disarmament and non-proliferation agenda. The success 
of the 2015 Review Conference of the Parties to the 
Treaty on the Non-Proliferation of Nuclear Weapons 
depends on re-establishing trust and a common purpose 
among the States parties. Latvia was one of the first 
States to sign and to ratify the Arms Trade Treaty. We 
urge all United Nations Members to do the same.

Peace and security are both enablers of sustainable 
development and objectives in their own right. Without 
peaceful societies, we cannot achieve sustainable 
development. Each country has its own responsibility 
for achieving that goal. Our societies need honest 
and accountable Governments that protect them from 
violence and crime and ensure fundamental freedoms 
and sustainable economic growth.

Fourteen years ago, we, the States Members of 
the United Nations, made a historic commitment to 
eradicating extreme poverty and to improving the health 
and welfare of the world’s people within 15 years. The 
new development agenda should go further. We must 


address global challenges, such as conflicts, terrorism, 
inequalities, the absence of the rule of law, climate 
change and natural disasters. The social, economic and 
environmental dimensions of sustainability should be 
addressed in a balanced way.


I thank the Secretary-General for his personal 
engagement in bringing together representatives of 
Governments, business, industry, finance and civil 
society to discuss climate change this week. Latvia 
supports the initiatives of the Secretary-General. The 
post-2015 agenda must be consistent with all human 
rights and be underpinned by the rule of law. It should 
address inequalities and discrimination, including 
by means of the advancement of information and 
communications technology. Those are key enablers 
for all spheres of development. Gender equality is 
essential to shaping respectful and equal relationships 
in society. Those values are important for Latvia. As 
an aspiring member of the Human Rights Council for 
the term 2015-2017, we will continue to promote such 
values globally. Last but not least, the post-2015 agenda 
should be built on strong accountability mechanisms 
and a strengthened global partnership. That requires 
the active engagement of Governments, civil society, 
the private sector and the United Nation system.

In the first half of 2015, Latvia will assume the 
presidency of the Council of the European Union. 
Europe needs the world as much as the world needs 
Europe. That is why the Latvian presidency will focus 
on strengthening the European Union’s involvement 
globally. We will actively work to promote Europe’s 
cooperation with its neighbours and with the countries 
of Central Asia. I affirm my country’s commitment 
to actively engaging in efforts to shape our common 
future.
